DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 5- 6- ‘the injector body (2) accommodates the loading pusher (3) and the injection plunger (4) the axis of which are parallel to each other’ should be amended to - - the injector body (2) accommodates the loading pusher (3) and the injection plunger (4), the [[axis]] axes of which are parallel to each other - - to correct an apparent typographical error.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 1 is objected to because of the following informalities:  lines 7- 8- ‘are accommodated in the injector body (2) on a level of a loading (16) and on a level of an injection plane (17), respectively,’ should be amended to - - are accommodated in the injector body (2) on a level of a loading plane (16) and on a level of an injection plane (17), respectively - - to maintain consistent claim terminology.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 1 is objected to because of the following informalities:  lines 12- 13- ‘in the open position of the cartridge (5) the inner surface of the winglets 15 (12, 13) forms an inner space’ should be amended to - - in the open position of the cartridge (5), [[the]] an inner surface of the winglets 15 (12, 13) forms an inner space - - although it is clear that the winglets have an inner surface, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 1 is objected to because of the following informalities:  line 15- ‘in the open position of the cartridge (5) the inner surface of the winglets 15 (12, 13)’ should be amended to - - in the open position of the cartridge (5) [[the]], an inner surface of the winglets 15 (12, 13) - - although it is clear that the winglets have an inner surface, amending the Claims 2- 10 are objected to because they are dependent off claim 1. claim would provide proper antecedent basis.  Appropriate correction is required.  
Claim 1 is objected to because of the following informalities:  lines 21- 22- ‘the inner surface of the lens case (6) forms an inner space for the unfolded IOL (1)’ should be amended to - - [[the]] an inner surface of the lens case (6) forms an inner space for the unfolded IOL (1) - - although it is clear that the lens case has an inner surface, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claims 2- 10 are objected to because they are dependent off claim 1.
Claim 2 is objected to because of the following informalities:  line 1- ‘wherein the outer surface of the winglets (12, 13) at their upper parts’ should be amended to - - wherein [[the]] an outer surface of the winglets (12, 13) at their upper parts - - although it is clear that the winglets have an outer surface, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 3- ‘the base (15) of the cartridge (5)’ should be amended to - - [[the]] a base (15) of the cartridge (5) - - although it is clear that the cartridge has a base, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  lines 1-2- ‘wherein the flange (20) of at least one winglet (12 or 13)’ should be amended to - - wherein [[the]] a flange (20) of at least one winglet (12 or 13) - - although it is clear that the winglet has a flange, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 3- ‘the base (15) of the cartridge (5)’ should be amended to - - [[the]] base (15) of the cartridge (5) - - although it is clear that the cartridge has a base, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  lines 1- 2- ‘wherein the inner surface of one of the winglets (13)’ should be amended to - - wherein [[the]] an inner surface of one of the winglets (13) - - although it is clear a winglet has an inner surface, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  lines 1- 2- ‘wherein the bottom parts of the winglets (12, 13)’ should be amended to - - wherein [[the]] bottom parts of the winglets (12, 13) - - although it is clear that the winglets have bottom parts, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 4- ‘when the cartridge (5) is in open position’ should be amended to - - when the cartridge (5) is in the open position - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  lines 1- 2- ‘wherein the bottom of the lens case (6)’ should be amended to - - wherein [[the]] a bottom of the lens case (6) - - although it is clear that the lens case has a bottom, amending the claim would provide proper antecedent basis.  Appropriate correction is required.  Claim 7 is objected to because it is dependent off claim 6.
Claim 9 is objected to because of the following informalities:  lines 2- 3- ‘closing both end of the inner space of the lens case (6)’ should be amended to - - closing both [[end]] ends of the inner space of the lens case (6)- - to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unfolded IOL (1)" in lines 20- 21.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 1 is interpreted as reciting- - [[the]] an unfolded IOL (1) - -.  Claims 2- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 1.
Claim 11 recites the limitation "the open cartridge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant omitted a step of opening the cartridge or whether applicant meant to introduce - - [[the]] an open cartridge (5) - - or - - the in an open position - -.  For the purposes of examination, claim 11 is interpreted as reciting - - the in an open position - -.  
Claim 11 recites the limitation "the open lens case” in lines 5- 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant omitted a step of opening the lens case or whether applicant meant to introduce - - [[the]] an open lens case (6) - - or - - the  in an open position - - .  For the purposes of examination, claim 12 is interpreted as reciting the  in an open position - -.
Claim 12 recites the limitation "the open cartridge (5)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant omitted a step of opening the cartridge or whether applicant meant to introduce - - [[the]] an open cartridge (5) - - or - - the in an open position - - .  For the purposes of examination, claim 12 is interpreted as reciting - - the in an open position - - .  
Claim 12 recites the limitation "the close lens case (6)” in lines 6- 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant omitted a step of closing the lens case or whether applicant meant to introduce - - [[the]] a closed lens case (6) - - or - - the  in a close position - -.  For the purposes of examination, claim 12 is interpreted as reciting the  in a close position - -.
Claim 13 recites the limitation "the open cartridge (5)" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant omitted a step of opening the cartridge or whether applicant meant to introduce - - [[the]] an open cartridge (5) - - or - - the in an open position - -.  For the purposes of examination, claim 13 is interpreted as reciting - - the in an open position - -.  Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being by Rathert (US Pub. No. 2011/0046634 A1).
Regarding claim 1 in view of the rejection under 35 U.S.C. 112(b) above, Rathert discloses an injector for injecting an intraocular lens, IOL, (2) comprising 
a cartridge (37) (Figs. 6- 7, 9- 12) with a nozzle tube (35) (Figs. 6- 12), a lens case (1) (Figs. 1- 5, 7- 11), an injector body (34) (Figs. 6- 12), an injection plunger (36) (Figs. 6- 8, 12) and a loading pusher (16) (Figs. 1- 5, 7- 11), 
wherein, 
the injector body (34) accommodates the loading pusher (16) (See Fig. 9) (P. [0126] - - holding device 1 including loading pusher (16) is placed on/in the injector tube 34 as shown in FIG. 8) and the injection plunger (36), the axes of which (A and B) are parallel to each other and are accommodated in the injector body (34) on a level of a loading (A) and on a level of an injection plane (B), respectively (See Figs. 7, 8) (Ps. [0122] - - In the fitted state of the holding device 1, the longitudinal axis A thereof extends parallel to the axis B), 
the cartridge (37) comprises two winglets (38, 39) connected to each other by a hinge joint providing an open and a close position for the cartridge (37) (P. [0114] - - cover flaps 38 and 39 are disposed on the injector tube 34 by means of hinges such that they can be pivoted correspondingly); 
in the open position of the cartridge (37) the inner surface of the winglets (38, 39) forms an inner space on the level of the loading plane (A), where the axis of the inner space coincides with the axis of the loading pusher (7) (Fig. 9) (P. [0124] - - Upon fitting the holding device 1 onto the injector device 33, it is automatically achieved that the guide members 12 and 14 on the support arms 9 and 10 grip around the cover flaps 38 and 39 on the upper free edges 52 and 53 thereof which is on the level of the loading plane (A)); 
in the close position of the cartridge (37) the inner surface of the winglets (38, 39) forms an inner space on the level of the injection plane, where the axis of the inner space (B) coincides with the axis of the injection plunger (36) (Figs. 11) (P. [0129] - -  automatic complete closure of the cover flaps 38 and 39 is effected by the support arms 9 and 10 and the guide members 12 and 14, as it is shown in the representation of FIG. 11. Thereby, the intraocular lens 2 contained in the loading chamber 37 is also automatically further rolled up); 
the lens case (1) is attached to the injector body (34) behind the cartridge (37), the inner surface of the lens case (1) forms an inner space for the unfolded IOL (2) (Fig. 8) (P. [0124] - - basic position of holding device as shown in Fig. 8 in which it is attached to anchor body (34) and has an inner space for the unfolded IOL (2)).
Regarding claim 6, Rathert further discloses wherein the bottom of the lens case (1) is provided with rims (21- 26) (Ps. [0104], [0107]) and the injector body (34) is provided with grooves (40- 45) (P. [0115]), and the axis of inner space of the lens case (1) coincides with the axis of the loading pusher (A) when the rims (24) of the lens case (1) fit to the grooves (40- 45) of the injector body (34).
Regarding claim 8, Rathert further discloses wherein the lens case (1) is attached to the injector body (34) having an upper position where the axis of the inner space of the lens case (1) is above the level of the loading plane (A) (See Fig. 9), and having a lower position where the axis of the inner space of the lens case (1) is on the level of the loading plane (A) (See Fig. 10), where the axis of the inner space coincides with the axis of the loading pusher (B) (P. [0128] - - removal of holding rail 7 lowers the position of the IOL and the inner space of the lens case).
Regarding claim 10, Rathert further discloses wherein the bottom of the lens case (1) is provided with rims (21- 26) (Ps. [0104], [0107]) fitting to upper grooves (40- 45) (P. [0115]) of the injector body (34) in the upper position of the lens case (1) (Figs. 7- 8) and fitting to lower grooves (40- 45) in the lower position of the lens case (1) (Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathert (US Pub. No. 2011/0046634 A1) in view of Mueller (US Pub. No. 2018/0271647 A1).

    PNG
    media_image1.png
    389
    918
    media_image1.png
    Greyscale

Regarding claim 4, Rathert discloses the apparatus of claim 4, Rathert further disclosing guide tracks 49, 51 on the outside 48 of respective winglets (38, 39) and free edges or border 52, 53 abutting each other on respective winglets (38, 39) (P. [0118]), but Rathert does not expressly disclose
(claim 4) wherein the inner surface of one of the winglets at its upper part is provided with a rim fitting to a groove of the other winglet at their upper part.
However, Mueller teaches an intraocular lens cartridge in the same field of endeavor (Title, Abstract) having winglets (11, 13) (Figs. 2- 19)
(claim 4) wherein the inner surface of one of the winglets (11, 13) at its upper part is provided with a rim (R) (See Annotated Fig. 6) fitting to a groove (G) (See Annotated Fig. 6) of the other winglet (11, 13) at their upper part (Ps. [0075], [0115] - - two wings 11 and 13 are connected by a snap connection forming a liquid-tight closure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify either the guide tracks or the edges/borders associated with Rathert in order to include a rim fitting into a groove as taught by Mueller because it would predictably provide a liquid-tight closure (Mueller - - Ps. [0075], [0115]).  The motivation for the modification would have been to prevent lubricant and/or the lens from falling out of the cartridge.
Claim(s) 12- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathert (US Pub. No. 2011/0046634 A1) in view of Nagasaka (US Pub. No. 2007/0168026 A1).
Claims 12- 14 are rejected in view of the rejection under 35 U.S.C. 112(b) above
Regarding claim 12, Rathert discloses a method for operating an injector for injecting hydrophobic preloaded intraocular lenses (1), the injector comprising a cartridge (37) (Figs. 6- 7, 9- 12) with a nozzle tube (35) (Figs. 6- 12), a lens case (1) (Figs. 1- 5, 7- 11), an injector body (34) (Figs. 6- 12), an injection plunger (36) (Figs. 6- 8, 12) and a loading pusher (16) (Figs. 1- 5, 7- 11), the method comprising the steps of 
moving the lens case (1) from an upper position (A) to a lower position (B) (Ps. [0055], [0123] - - perpendicular movement downward as shown in Figs. 7, 11)
moving the IOL (2) to the cartridge (37) by pushing forward the loading pusher (16) (P. [0115] - - holding device 1 is attached to injector device 33 via guide tracks 40 and 41 and the engagement regions 42 to 45 which includes pushing forward using loading pusher (16) to mate the engagement features);
closing the cartridge (37) (See Fig. 11) (P. [0128]- [0130]);
injecting the IOL (2) by pushing forward the injection plunger (36) (P. [0152]).
Rathert further disclosing a lens case (1) in the close position when stopper (7) is in place (Fig. 9) (P. [0017] - - removable holding rail 7allows secure retention of the intraocular lens), but Rathert does not disclose
(claim 12) injecting visco-elastic material to the open cartridge and to the close lens case through its holes.
However, Nagasaka teaches a method of using an intraocular lens injector in the same field of endeavor (Title, P. [0053])
(claim 12) injecting visco-elastic material to the open cartridge (10) (Figs. 1, 3, 6B, 8B- 9) through its holes (71) (Fig. 8C) (Ps. [0003], [0054]- [0055] - - Lubricant (viscoelastic substance) is injected into such the injector to move smoothly the intraocular lens in the injector. In general, after an openable and closable lens place portion of the injector is opened, the lubricant is injected into the injector).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method associated with Rathert in order to include injecting visco-elastic material to the open cartridge through its holes such that the closed lens case (Fig. 9 to Rathert) would receive visco-elastic material because it would allow the visco-elastic material to collect in the surfaces contacted by the lens, thereby facilitating smooth movement of the lens through the injector (Nagasaka - - Ps. [0003], [0054]- [0055]).
Regarding claim 13, Rathert discloses a method for operating an injector for injecting hydrophilic or hydrophobic intraocular lenses (1), preloaded in a lens case (1) (Figs. 1- 5, 7- 11), the injector comprising a cartridge (37) (Figs. 6- 7, 9- 12) with a nozzle tube (35) (Figs. 6- 12), a lens case (1) (Figs. 1- 5, 7- 11), an injector body (34) (Figs. 6- 12), an injection plunger (36) (Figs. 6- 8, 12) and a loading pusher (16) (Figs. 1- 5, 7- 11), the method comprising the steps of 
Mounting the lens case (1) preloaded with a hydrophilic or hydrophobic IOL (2) (See Figs. 7- 8) (P. [0115]);
moving the IOL (2) to the cartridge (37) by pushing forward the loading pusher (16) (P. [0115] - - holding device 1 is attached to injector device 33 via guide tracks 40 and 41 and the engagement regions 42 to 45 which includes pushing forward using loading pusher (16) to mate the engagement features);
pulling back the loading pusher (16) (Figs. 9, 11) (P. [0126]);
closing the cartridge (37) (See Fig. 11) (P. [0128]- [0130]);
injecting the IOL (2) by pushing forward the injection plunger (36) (P. [0152]).
Rathert further disclosing a lens case (1) in the close position when stopper (7) is in place (Fig. 9) (P. [0017] - - removable holding rail 7allows secure retention of the intraocular lens), but Rathert does not disclose
(claim 13) injecting visco-elastic material to the open cartridge and to the close lens case through its holes.
However, Nagasaka teaches a method of using an intraocular lens injector in the same field of endeavor (Title, P. [0053])
(claim 13) injecting visco-elastic material to the open cartridge (10) (Figs. 1, 3, 6B, 8B- 9) through its holes (71) (Fig. 8C) (Ps. [0003], [0054]- [0055] - - Lubricant (viscoelastic substance) is injected into such the injector to move smoothly the intraocular lens in the injector. In general, after an openable and closable lens place portion of the injector is opened, the lubricant is injected into the injector).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method associated with Rathert in order to include injecting visco-elastic material to the open cartridge through its holes such that the closed lens case (Fig. 9 to Rathert) would receive visco-elastic material because it would allow the visco-elastic material to collect in the surfaces contacted by the lens, thereby facilitating smooth movement of the lens through the injector (Nagasaka - - Ps. [0003], [0054]- [0055]).
Regarding claim 14, Rathert in view of Nagasaka discloses the method of claim 13, Rathert further disclosing wherein the step of mounting the lens case (1) comprises docking the lens case (1) to the injector body (34), and 
removing a stopper (7) (Figs. 1- 2, 5, 7- 10), from the lens case (1) (Fig. 9) (P. [0017] - - removable holding rail 7allows secure retention of the intraocular lens).


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2- 3, 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the base claim (and any other applicable claim) is/are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and any applicable objections to claim informalities, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the outer surface of the winglets (12, 13) at their upper parts are provided with recesses (18) fitting to flanges (19) of the base (15) of the cartridge (5) in the open position of the cartridge (5), and are provided with flanges (20) at their 5 bottom parts fitting to recesses (21) of the base (15) of the cartridge (5) in the close position of the cartridge (5).
Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the flange (20) of at least one winglet (12 or 13) is provided with a protrusion (22) fitting to a cavity (23) in the base (15) of the cartridge (5) in the close 10 position of the cartridge (5).
Regarding claim 5, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the bottom parts of the winglets (12, 13) are provided with legs (29, 30) standing in the plane of the injection plunger (4) when the cartridge (5) is in open position.
Regarding claim 7, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the lens case (6) is provided with a lid (9) hinging on the lens case (6).
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the injector body (2) is provided with gates (10) at both ends of the lens case (6) closing both end of the inner space of the lens case (6) in its upper position, and the injector body (2) is provided with tunnels (11) at both ends of the inner space of the lens case (6) in its lower position.
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the open lens case; placing the IOL (1) to the lens case (6); closing the lens case (6).
The closest cited prior art reference, Rathert (US Pub. No. 2011/0046634 A1) has a structure for its lens case (1) and its winglets (38, 39), some of which as identified in claims 2- 3, 5, 7 and 9, are specific to IOL injector’s mode of operation and a person having ordinary skill in the art would not find a motivation to modify said structure without destroying the mode of operation disclosed in Rathert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771